In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00118-CR



           VERNON COOKS, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 28190




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
           In 2012, Vernon Cooks, Jr., pursuant to a plea agreement, pled guilty to stalking1 and was

placed on deferred adjudication community supervision for a period of three years. In 2016, the

State moved to revoke Cooks’ community supervision and to proceed to an adjudication of his

guilt, alleging three distinct violations of Cooks’ community supervision. Cooks pled true to all

three of the allegations,2 and after an evidentiary hearing, the trial court granted the State’s motion.

Cooks was sentenced to 910 days’ incarceration. Cooks appeals.

           Cooks’ attorney has filed a brief which states that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings.        Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           By letter dated January 3, 2018, counsel mailed to Cooks copies of the brief, the appellate

record, and the motion to withdraw. Cooks was informed of his rights to review the record and




1
    See TEX. PENAL CODE ANN. § 42.072 (West 2016).
2
 The trial court found allegation number one, alleging commission of a new offense, true. The trial court made no
findings on allegations two and three, which alleged failure to pay fees and court costs.

                                                       2
file a pro se response. By letter dated January 4, 2018, this Court informed Cooks that any pro se

response was due on or before February 5, 2018. On February 12, 2018, this Court further

informed Cooks that the case would be set for submission on the briefs on March 5, 2018. We

received neither a pro se response from Cooks nor a motion requesting an extension of time in

which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.3




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            March 5, 2018
Date Decided:              March 6, 2018

Do Not Publish


3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3